              Case 7:20-cv-03016-VB Document 11 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
  SAM STATHIS and CELEBRITY FARMS,                              :
  LLC,                                                          :
                             Plaintiffs,                        :
                                                                :
  v.                                                            :   ORDER
                                                                :
  UNITED STATES TROTTING                                        :   20 CV 3016 (VB)
  ASSOCIATION, and LEXINGTON                                    :
  SELECTED YEARLING SALES CO., as a                             :
  necessary and indispensable party,                            :
                             Defendants.                        :
---------------------------------------------------------------x
        The Court having considered plaintiffs’—Sam Stathis and Celebrity Farms, LLC—
motion brought on by a proposed order to show cause for a preliminary injunction, which
includes a proposed temporary restraining order (the “TRO motion”), against defendants United
States Trotting Association (“USTA”) and Lexington Selected Yearling Sales Co. (“Lexington”),
as a necessary and indispensable party, and the papers submitted in support thereof, it is
HEREBY ORDERED:

         1.       The Court defers ruling on plaintiffs’ TRO motion, dated April 14, 2020 (Doc.
#5).

        2.     By April 23, 2020, counsel for plaintiff shall file on the ECF docket proof of
personal service on defendants of the summons and complaint, as well as the TRO motion and
this Order.

       3.      By April 28, 2020, defendants USTA and Lexington shall file any papers in
opposition to the TRO motion.

       4.     The Court will conduct a telephone conference on May 1, 2020, at 10:00 a.m., to
address the matters raised in the TRO motion. The parties shall attend the hearing by calling the
following number and entering the access code when requested:

         Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
         Access Code:               1703567

Dated: April 17, 2020
       White Plains, NY
                                                      SO ORDERED:


                                                      ____________________________
                                                      Vincent L. Briccetti
                                                      United States District Judge

                                                          1
